DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 02/09/2022.
Reasons for Allowance
3.	Claims 1-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a control method for a display device, which it is possible to suppress a flicker phenomenon even if frame periods vary in length. Independent claim 1 identifies the distinct limitations “displaying an image by changing, irrespective of a frame period that is input, a total number of subframe periods so that the frame period is reconfigured as n subframe periods, where n is an integer greater than or equal to 2, wherein each of the n subframe periods has a same duty ratio”. Independent claim 2 identifies the distinct limitations “changing, irrespective of a frame period that is input, a total number of subframe periods so that the frame period is reconfigured as n subframe periods, where n is an integer greater than or equal to 2, and when a signal indicating start of a next frame period is detected during an added subframe period that is executed after a last subframe period and if timing of the detection is within a period of time less than or equal to a given threshold value after start of one subframe period, stopping the added subframe period before the added subframe period ends and starting the next frame period”. Independent claim 18 identifies the distinct limitations “a duty controller that, when having detected a signal indicating start of a frame period, sequentially starts, as a frame period, a plurality of subframe periods that configure the frame period, from a first subframe period after a predetermined period of time has elapsed since the detection of the signal, wherein the duty controller controls all of the plurality of subframe periods to have a substantially same length determined in advance and to have a substantially same ratio between the emission period and the extinction period, the ratio being referred to as a duty ratio”. Independent claim 19 identifies the distinct limitations “the controller changing, irrespective of a frame period that is input, a total number of subframes so that the frame period is reconfigured as n subframes, where n is an integer greater than or equal to 2, and when a signal indicating start of a next frame period is detected during an added subframe period that is executed after a last subframe period and if timing of the detection is within a period of time less than or equal to a given threshold value after start of one subframe period, the controller stopping the added subframe period before the added subframe period ends, and starting the next frame period”.
	The closest prior arts Hara (US 2010/0214328 A1), Ishii (US 2018/0350304 A1) and Ishihara et al. (US 2013/0120478 A1) all discussed in the Office action dated 11/10/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693